Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 22-BG-339

                       IN RE TINA D. GREENE, RESPONDENT.

        A Member of the Bar of the District of Columbia Court of Appeals
                        (Bar Registration No. 991933)

           On Report and Recommendation of the Board on Professional
                   Responsibility Ad Hoc Hearing Committee
                  Approving Petition for Negotiated Discipline
                         (Board Docket No. 20-ND-007)

                              (Decided: June 16, 2022)

      Before GLICKMAN and HOWARD, Associate Judges, and STEADMAN, Senior
Judge.

      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.

XI, § 12.1(d) regarding the appropriate citation of this opinion.


      In this disciplinary matter, the Ad Hoc Hearing Committee (the Committee)

recommends approval of a petition for negotiated attorney discipline. See D.C. Bar

R. XI, § 12.1(c). Respondent Tina D. Greene voluntarily acknowledged that she

failed to (1) provide her client in an employment discrimination case with a written

fee agreement; (2) communicate with her client about the ongoing litigation; and (3)
                                          2



diligently and zealously represent her client. She also acknowledged that she

interfered with an ongoing disciplinary investigation. Ms. Greene admits that she

thereby violated D.C. R. Prof. Conduct 1.3(a) (diligence and zeal); 1.4(a)

(communication); 1.5(a) (unreasonable fees); 1.5(b) (written agreement); and 8.4(d)

(misconduct interfering with the administration of justice).


      Ms. Greene and Disciplinary Counsel agree that Ms. Greene should be

suspended for sixty days, all stayed pending successful completion of a one-year

period of probation during which time Ms. Greene is to (1) refrain from engaging in

any misconduct in this or any other jurisdiction; (2) attend and complete the Ethics

and Trust Accounts CLE program and the D.C. Bar Practice Management Advisory

Service’s Basic Training and Beyond course. Further, it is agreed that if Ms. Greene

fails to satisfy the conditions of her probation, Disciplinary Counsel can seek to have

the probation revoked and the stayed suspension imposed.


      Having reviewed the Committee’s recommendation in accordance with our

procedures in uncontested disciplinary cases, see D.C. Bar R. XI, § 12.1(d), we agree

this case is appropriate for negotiated discipline and the proposed sanction is not

unduly lenient. Accordingly, it is
                                          3



      ORDERED that respondent Tina D. Greene is hereby suspended from the

practice of law in the District of Columbia for sixty days, with the suspension fully

stayed in favor of a one-year period of probation subject to the following conditions:

respondent shall (1) not engage in any misconduct in this or any other jurisdiction;

(2) attend and complete the Ethics and Trust Accounts CLE program and the D.C.

Bar Practice Management Advisory Service’s Basic Training and Beyond course.

If respondent violates the terms of her probation resulting in the imposition of the

stayed suspension, she must file her D.C. Bar R. XI, § 14(g) affidavit for purposes

of reinstatement.